DETAILED ACTION
	The currently pending claims are 1-12.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
Element identified as “clip fingers 152” in specification is identified as “grip handle 152” in col. 103.
Element identified as “Elastic component 102” in specification is identified as “spring 102” twice in col. 108.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "a shroud" renders the claim indefinite because it is unclear whether this is a new/different shroud or the aforementioned shroud. For the sake of compact prosecution, Examiner is interpreting the limitation as the latter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US Pat 8,397,972), in view of Spencer (US Pat 5,947,890).
Regarding claim 1, Kostrzewski teaches a surgical instrument including: a handle (handle trigger); an elongated shaft (elongate tubular member 14) extending in a distal direction from the handle; a stack of fasteners (staple cartridge 16) located within the elongated shaft (Kostrzewski, abstract, col. 1, line 50-62, col. 4, line 15 through col. 5, line 16, col. 5, line 54 through col. 6, line 7, fig. 1, 2, 12-22);
and a fastener deployment system (extension rod 44) configured to deploy at least one of the fasteners from the elongated shaft (elongate tubular member 14) in the distal direction in response to actuation thereof (Kostrzewski, abstract, col. 1, line 50-62, col. 2, line 37-50, col. 4, line 15 through col. 5, line 16, col. 5, line 54 through col. 6, line 7, fig. 1, 2, 18, 19), the fastener deployment system (extension rod 44) configured to engage and apply a first load to the stack of fasteners in the distal direction prior to actuation thereof (Kostrzewski, abstract, col. 4, line 15 through col. 5, line 16, col. 5, line 54 through col. 6, line 7, col. 6, line 63 through col. 7, line 10);
a lock-out (shipping wedge or loading lock 10) removably attached to the elongated shaft the lock-out configured and arranged to prevent the fastener deployment system (extension rod 44) from applying the first load to the stack of fasteners while the lock-out (shipping wedge or loading lock 10) is attached to the elongated shaft (elongate tubular member 14) (Kostrzewski, claim 1, col. 4, line 15 through col. 6, line 7, col. 6, line 14-60, col. 7, line 33-51, fig. 2-13);
Kostrzewski does not disclose a surgical instrument system comprising: a tray; a surgical instrument loaded in the tray,
and a tether coupling the lock-out to the tray so that the lock-out remains attached to the tray when the lock-out is detached from the elongated shaft.
However, Spencer teaches a surgical instrument system comprising: a tray (packaging 11 or tray 22); a surgical instrument (catheter assembly 20) loaded in the tray (Spencer, abstract, col. 3, line 33-36, col. 4, line 58-67, col. 5, line 1-24, fig. 1-3),
and a tether (tether 44) coupling the lock-out (package cap 42) to the tray so that the lock-out (package cap 42) remains attached to the tray when the lock-out is detached from the elongated shaft (preferred embodiment provides for the package cap 42 to be tethered to the tray 22. A tethering ring 46 is fabricated into the tray 22 to attach to the tether 44, Spencer, abstract, col. 6, line 66 through col. 7, line 20, fig. 1-3). 
Kostrzewski and Spencer are both considered to be analogous to the claimed invention because they are in the same field of surgical instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kostrzewski to incorporate the teachings of Spencer and a tray (packaging 11 or tray 22); a surgical instrument (catheter assembly 20) loaded in the tray (Spencer, abstract, col. 3, line 33-36, col. 4, line 58-67, col. 5, line 1-24, fig. 1-3), and a tether (tether 44) coupling the lock-out (package cap 42) to the tray so that the lock-out (package cap 42) remains attached to the tray when the lock-out is detached from the elongated shaft (preferred embodiment provides for the package cap 42 to be tethered to the tray 22. A tethering ring 46 is fabricated into the tray 22 to attach to the tether 44, Spencer, abstract, col. 6, line 66 through col. 7, line 20, fig. 1-3).  Tethering allows for quick retrieval and placement so as to preserve sterility (Spencer, col. 6, line 66 through col. 7, line 5, fig. 1-3).
Regarding claim 2, the combination of Kostrzewski, in view of Spencer teaches the device as claimed in claim 1, wherein the lock-out (shipping wedge or loading lock 10) is configured to be detached from the tether (tether 44) (Fig. 2 and 3 disclose tether rings on both the tray and cap indicating they are removably attached, Spencer, col. 2, line 45-49, col. 6, line 66 through col. 7, line 20).
Regarding claim 3, Spencer teaches the surgical instrument of claim 2, wherein the lock-out (shipping wedge or loading lock 10) includes an opening configured to permit the tether to pass therethrough and detach the lock-out therefrom (Fig. 2 and 3 disclose tether rings on both the tray and cap indicating they are removably attached, Spencer, col. 2, line 45-49, col. 6, line 66 through col. 7, line 20).
Regarding claim 4, Spencer teaches the surgical instrument of claim 1, wherein the lock-out clip (shipping wedge or loading lock 10) includes a pin (distal hook 62 or blocking member/locking flange 78) extending through a hole in the elongated shaft, the pin (distal hook 62 or blocking member/locking flange 78) located between the stack of fasteners and the fastener deployment system (extension rod 44) to prevent the fastener deployment system (extension rod 44) from applying the first load to the stack of fasteners while the lock-out is attached to the elongated shaft (Fig. 17, 18, 21-22 disclose the blocking member or locking flange 78 between the staple cartridge 16 and actuator, Kostrzewski, abstract, col. 1, line 65 through col. 3, line 11, fig. 1-22).
Regarding claim 5, Spencer teaches the surgical instrument of claim 4, wherein the lock-out includes a shroud (alignment arms 88 and 90) configured to shield the pin (distal hook 62 or blocking member/locking flange 78) from external contact when the lock-out (shipping wedge or loading lock 10) is removed from the elongated shaft (fig. 5-11 disclose includes flexible arms 88, 90, 92, 94, 96, 98 projecting downwardly from base 66 which shields the distal hook 62 or blocking member/locking flange 78, Kostrzewski, abstract, col. 5, line 44 through col. 6, line 29, fig. 3-6 and 5-11).
Regarding claim 6, Spencer teaches the surgical instrument of claim 4, wherein the pin (distal hook 62 or blocking member/locking flange 78) retains the fastener deployment system (extension rod 44) in a spaced relation away from the stack of fasteners (fig. 17-22 disclose the deployment system as retained in a separate space from staples, Kostrzewski, col 7, line 12 through col. 8, line 10).
Regarding claim 7, Spencer teaches the surgical instrument of claim 1, wherein the lock-out (shipping wedge or loading lock 10) includes at least one pair of opposed clip fingers (flexible arcuate arms 92, 94, 96 and 98) configured to receive and engage the elongated shaft therebetween (Kostrzewski, abstract, col. 5, line 44 through col. 6, line 29, fig. 3-6 and 5-11).
Regarding claim 8, Spencer teaches the surgical instrument of claim 7, wherein the clip fingers (flexible arcuate arms 92, 94, 96 and 98) have a curved configuration to extend about the elongated shaft (Kostrzewski, abstract, col. 5, line 44 through col. 6, line 29, fig. 3-6 and 5-11).
Regarding claim 10, Spencer teaches the surgical instrument of claim 7, wherein the lock-out clip (shipping wedge or loading lock 10) includes a grip handle (indicia plate 114) configured to be grasped and pulled to detach the lock-out clip (shipping wedge or loading lock 10) from the elongated shaft, the tether being couple to the grip handle (Kostrzewski, col. 5, line 55 through col. 6, line 7, fig. 1-3).
Regarding claim 11, Spencer teaches the surgical instrument of claim 10, wherein the grip is coupled to the opposed clip fingers and extends in a radial direction away from the elongated shaft (Kostrzewski, col. 5, line 55 through col. 6, line 7, fig. 1-3).
Regarding claim 12, Spencer teaches the surgical instrument of claim 1, wherein the stack of fasteners includes a plurality of surgical tacks (Staple cartridge 16 includes pluralities of rows of staple containing pockets 24, Kostrzewski, col. 4, line 36-48, fig. 1, 2, and 12).
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable, as best understood based on the 35 U.S.C. 112(b) issue identified above, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that teaches a lock-out with a shroud, that includes the combination of recited limitations in claim 9. The art alone or in combination did not teach a surgical instrument wherein the lock-out includes a shroud configured to cover the opposed clip fingers when the lock-out is attached to and/or removed from the elongated shaft. The closest prior art of record Kostrzewski fails to disclose the above limitations and would not be obvious to modify because the shroud is a divergent structure likely to complicate the application and removal of the lock-out. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771          

/TAN-UYEN T HO/               Supervisory Patent Examiner, Art Unit 3771